Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/22, 6/16/22 is being considered by the examiner.
Response to Amendment
Applicant's submission dated 6/13/22 has been entered. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, or they are not persuasive.
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new prior art and a new interpretation of the previously cited prior art is presented in the current rejection, to which applicant’s arguments do not apply.
Regarding claims 1 and 12, applicant asserts that the first and second clamshells of housing portion of QUI does not comparatively form the circumferential rim. Examiner respectfully disagrees since QUI discloses "a housing portion (11 and 20 FIG.s 1-10, which include 11, 21 and 22, each of which are shown to have a  vertical line going therethrough indicating a possible two clam shell type of housing) with first and second clamshell housing portions (evident of the vertical line such as shown in FIG. 1) coupled together and corroboratively (the six pieces joined together) form a circumferential rim (understood merely as an outer border of something, evident of FIG.s 3-10, particularly FIG.s 7 and 8)". Nonetheless, a new prior art, CHEN, is provided in the rejection below for improving the clarity and covering the implied subject matter. 
Regarding claim 8, applicant does not present any arguments, and examiner maintains the rejection, applying the interpretation provided above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over QIU (US 10525582) in view of CHEN (US 7307230).
Regarding claim 1, QUI discloses an illumination device for a tool (FIG.s 1-18) having a housing portion (parts of 11, 21 and 22 FIG. 1) with first and second clamshell housing portions (shown in FIG.s 1-10, evident by the vertical line therethrough, but not labeled) coupled together and cooperatively forming a circumferential rim (understood merely as an outer border of something, evident of FIG.s 3-10, particularly FIG.s 7 and 8), the illumination device comprising: an illumination source (24 and 231 FIG.s 7-10) disposed in the housing portion, the illumination source having illumination elements disposed on a circuit board (including 26 FIG. 9) shaped to substantially correspond with internal geometry (at least to the cross section of rim 22 in FIG.s 8 and 9) of the housing; and a lens (such as 23 and 25 FIG. 9) retained by the circumferential rim between the illumination source and the circumferential rim and adapted to diffuse light emitted by the illumination elements, wherein the lens and the circumferential rim are cooperatively adapted to direct light emitting from the illumination elements (operationally evident).
In particular, QUI establishes the ability for the body including the frame and the sleeve being made in the commonly employed method utilizing shell pairs (evident of the vertical cut line in sleeve, frame and the rest of the body). 
However, each shell of shell pairs of QUI includes three pieces unlike the intended single piece shell pair of the subject matter of the instant application.  
CHEN teaches making the body in a shell pair each shell being one piece (as shown in FIG. 2) including a circumferential rim (see FIG.s 4-6) . 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make the body of QUI in one pair piece, as taught by CHEN, such that the coupling of the first and second shells forms the circumferential rim that retains the lens on the illumination source.
Claim 12 includes substantially the same scope as that of claim 1 and is rejected similarly. 
Regarding claim 2, QUI further discloses the circuit board is a printed circuit board that has a cross-section that substantially corresponds to internal geometry of the housing portion (evident of 22 and 26 FIG. 9).
Regarding claim 3, QUI further discloses the illumination elements are LEDs (24 FIG. 10).
Regarding claim 4, QUI further discloses the lens is rotatable relative to the illumination source (capable of being rotated to be mounted again in at least three positions evident of snap couplers shown but not labeled in FIG. 10).
Regarding claim 6, QUI further discloses the lens includes a recess (see 232 FIG. 10) adapted to engage the circumferential rim.
Regarding claim 7, although QUI does not explicitly show the circuit board is a flexible printed circuit, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a known flexible circuit board in accordance to a preferred structural arrangement of the assembly. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over QIU in view of CHEN, as applied to claim 1 above, and further in view of DALLAS (US 7048408).
Regarding claim 5, QUI does not explicitly show the lens includes different surface features on an internal facing surface facing the illumination source, the different surface features adapted to produce different light diffusion effects, and wherein the light diffusion effects are selected by rotation of the lens.
DALLAS (FIG.s 1-5) teaches a lens (such as 32 and 34 FIG. 4) includes different surface features (such as 34 FIG. 4), the different surface features adapted to produce different light diffusion effects, and wherein the light diffusion effects are selected by rotation of the lens (col. 4 line 58 to col. 5 line 12).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a rotatable lens with features and its rotating mechanism, such as taught by DALLAS, with the assembly of QUI in order to improve the operational modularity of the assembly. 
Regarding the features being on an internal facing surface facing the illumination source, absent persuasive evidence that the claimed location is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the features on the internal surface in accordance to a preferred light coupling efficiency and illumination profile optimal for the application of the device. 
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over QIU in view of DIXON (US 8820955).
Regarding claim 8, QUI discloses an illumination source for a tool (FIG.s 1-18) having a housing portion (11, 21, 22 FIG.s 1-10) with first and second clamshell housing portions (shown but not labeled in FIG. 1) coupled together and a circumferential rim (understood merely as an outer border of something, evident of FIG.s 3-10, particularly FIG.s 7 and 8), and a lens (23, 25 FIG. 9) retained by the circumferential rim and disposed between the illumination source and the circumferential rim, the illumination source comprising: a circuit board (26 FIG. 9) having a shape (at least to the cross section of rim 22 in FIG.s 8 and 9) that substantially corresponds to an internal geometry of the housing portion and that is adapted to be disposed in the housing portion adjacent the circumferential rim; and illumination elements (24, 231 FIG.s 7-10) disposed on the circuit board, wherein the lens and the rim are cooperatively configured to direct light emitting from the illumination elements (operationally required).
QUI does not explicitly show the circuit board includes radially extending protrusions adapted to engage with the housing portion to restrict rotational movement of the circuit board relative to the housing.
DIXON (FIG.s 1-27) teaches a circuit board (60 FIG. 7) includes radially extending protrusions (such as 68 FIG. 7) adapted to engage with a housing portion (rim portion thereof including 70 FIG. 5) to restrict rotational movement of the circuit board relative to the housing.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate the circuit shape and protrusions thereon, such as taught by DIXON, with the assembly of QUI in order to improve the structural integrity of the device. 
Regarding claim 9, QUI further discloses light emitted by the illumination source is adapted to be diffused by the lens (at least diffused via linear dispersion happening in any optical medium).
Regarding claim 10, DIXON further teaches the circuit board is a printed circuit board (PCB) and has a substantially circular shape (as shown in FIG. 7).
The motivation to combine is same as in claim 8 above. 
Regarding claim 11, although QUI does not explicitly show the circuit board is a flexible printed circuit, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a known flexible circuit board in accordance to a preferred structural arrangement of the assembly. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875